                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                                 5:18-cv-13-RJC
                              5:13-cr-80-RJC-DSC-1

DARIUS DONNELL FREEMAN,             )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                      ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on Petitioner’s Amended Motion to Vacate under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody, (Doc.

12).

       Petitioner filed his original § 2255 Motion to Vacate on January 4, 2018, in which he

challenged trial counsel’s effectiveness with regards to a suppression motion. (Doc. No. 1). The

Court denied the petition on the merits on May 16, 2018. (Doc. No. 4).

       However, on May 4, 2018, Petitioner had mailed the Court a Motion for Leave to Amend

seeking to add three more claims. (Doc. No. 3). Petitioner appealed and the Fourth Circuit

remanded for consideration of Petitioner’s Motion to Amend. (Doc. No. 9).

       On December 20, 2018, the Court granted Petitioner’s Motion for Leave to Amend and

instructed him to file a succinct Amended § 2255 Motion to Vacate within 30 days, subject to all

timeliness and procedural requirements. (Doc. No. 11). Petitioner was reminded that, although he

is proceeding pro se, he is required to comply with all applicable rules and procedures including

this Court’s Local Rules, the Federal Rules of Civil Procedure, and the Rules Governing Section


                                               1
2255 Proceedings. (Id.).

       On January 14, 2019, Petitioner filed an Amended § 2255 Motion to Vacate a standard §

2255 form that is only partially completed, unsigned, and contains no claims for relief. “Ground

One” of the form states “Please see docket text #3, Motion for Leave to Amend 2255 by Darius

Donnell Freeman….” (Doc. No. 12 at 4).

       The Amended § 2255 Motion to Vacate is insufficient to proceed in that it contains no

claims for relief, no supporting facts, does not identify the requested relief, and has not been signed

under penalty of perjury. See Rule 2(b)(1)-(3), (5), 28 U.S.C.A. foll. § 2255. Petitioner’s citation

to the Motion for Leave to Amend, (Doc. No. 3), is unavailing because that document is not on a

§ 2255 form and is not signed under penalty of perjury. Moreover, piecemeal filings will not be

permitted.

       Petitioner shall have twenty (20) days to file a Second Amended § 2255 Motion to Vacate

signed under penalty of perjury that complies with all applicable rules and procedures. See

generally (Doc. No. 11). If Petitioner fails to comply with this Order, this action will be closed

without further notice.

       IT IS, THEREFORE, ORDERED that Petitioner shall file a Second Amended § 2255

Motion to Vacate within twenty (20) days from entry of this Order. If Petitioner fails to comply,

this case will be closed without further notice.

                                         Signed: February 8, 2019




                                                   2
